department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date ooi 2a s i n employer_identification_number contact person identification_number telephone number t- bl u o w l o l z l f l s i n w o t dear sir or madam this is in reply to your recent ruling_request in which you requested a modification of letter_ruling letter_ruling the ruling involved tragic events which caused the public transportation system of the v metropolitan area to be severely damaged the transportation authorities in the area urged that commuters seek alternative public transportation routes ferries were recommended as one alternative form in an effort to help alleviate this transportation emergency pending restoration of the area's damaged public transportation system o conducted a ferry service in the n from date through date o had to abandon its efforts in date due to its prior commitments of helping further its exempt purposes by conducting whale watching tours in the t even though the transportation system had not yet been restored in letter_ruling we ruled that providing ferry service from date to date in the manner and for the purposes described in your ruling_request would not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code you now request that letter_ruling be modified to permit o to conduct the ferry service in the n until date you represent and have submitted materials substantiating that the public transportation system of the v area in existence before the tragic events has yet to be restored you have been asked again by the m to assist in providing alternative transportation in the form of ferry transportation you represent that your board_of directors will exercise due diligence to assure the continued need for this emergency ferry service during the ruling period accordingly based on all the facts and circumstances in your ruling_request and the supplemental information you have provided letter ruing is hereby modified to extend the time for you to conduct the ferry service as described until date if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
